Case 1:20-cr-00694-AT Document15 Filed 0226213 —Page—ta!
USDC SDNY

   

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
UNITED STATES OF AMERICA PRES

PROCEEDING
-V-
20 Cr. 694 (AT)
David Rainey,
Defendant.
x

Defendant Voak fren 7 hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

x

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

___—_—s«&wPrreliminary Hearing on Felony Complaint

___— Bail/Revocation/Detention Hearing

Y Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

4b, lly

Defendant’s Signature Defense Counsel’s Signature

 

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Davi Kerrey Mall bere: LZ Lutes.

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

R/[G/2/ 3 G
Date U.S. District Judge

 

 
